COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00156-CR


REGINALD FRITZ BELL                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1319218D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Reginald Fritz Bell appeals the trial court’s judgment adjudicating

him guilty of indecency with a child and sentencing him to fifteen years’

confinement. See Tex. Penal Code Ann. § 21.11 (West 2011). In one point, Bell

argues that the trial court reversibly erred by allowing a law-student intern from

the district attorney’s office to question two witnesses and make closing


      1
       See Tex. R. App. P. 47.4.
arguments during the punishment hearing that followed the trial court’s

adjudication of guilt. We will affirm.

      The facts of this case are not in dispute. And Bell does not dispute that he

pleaded “true” to each of the State’s alleged violations in its petition to proceed to

adjudication. Bell also does not challenge the trial court’s having adjudicated him

guilty based upon his pleas. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim.

App. [Panel Op.] 1979) (holding that a defendant’s plea of true to any of the

State’s alleged violations, standing alone, is sufficient to support a trial court’s

revocation of community supervision). Rather, Bell argues that Phillip Hall, an

apparent law student and intern at the district attorney’s office who purportedly

sat “second chair” to Tarrant County Assistant District Attorney Erin W. Cofer

during the adjudication proceedings below, should not have been allowed to

question witnesses nor make closing arguments without the trial court first having

found that Hall was a “qualified law student” in accordance with the Supreme

Court of Texas’s promulgated rules that govern when a law student may

participate in court proceedings. See Tex. Gov’t Code Ann. § 81.102(b)(3) (West

2013) (stating that the supreme court may promulgate rules that govern and

allow law students to practice law). The State argues that because Bell did not

object at trial to Hall’s participation, Bell has failed to preserve this alleged error

for our review. We agree with the State.

      As a general rule, to preserve a complaint for our review, a party must

have presented to the trial court a timely request, objection, or motion that states


                                          2
the specific grounds for the desired ruling if they are not apparent from the

context of the request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Layton v.

State, 280 S.W.3d 235, 238–39 (Tex. Crim. App. 2009). Here, Bell did not object

in the trial court that Hall was not a “qualified law student.” Therefore, Bell failed

to preserve this alleged error for our review, and we overrule his sole issue. See

Marbut v. State, 76 S.W.3d 742, 750 (Tex. App.—Waco 2002, pet. ref’d) (holding

that defendant forfeited appellate review of alleged procedural violations in

appointing an attorney pro tem by failing to object in the trial court).

      Having overruled Bell’s sole issue on appeal, we affirm the trial court’s

judgment.



                                                     /s/ Bill Meier

                                                     BILL MEIER
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 16, 2015




                                           3